NEWS
FOR IMMEDIATE RELEASE


CONTACT:
AURA SYSTEMS INC.
Melvin Gagerman, Chairman and
CEO                                                     Cipora Lavut
Aura Systems,
Inc.                                                                                      404
539-2161
310-643-5300
x171                                                                                     clavut@aurasystems.com


Web site: www.aurasystems.com


Aura’s President Dr. Donald Macleod Leaves Aura to Pursue Other Interests


EL SEGUNDO, CALIFORNIA, August 10, 2011, Aura Systems Inc, (OTC: AUSI) announced
today that Dr. Don Macleod has left the Company on August 5, 2011 to pursue
other interests.  Dr. Macleod remains a large shareholder of the Company and
will continue to assist the Company as a consultant.


Mr. Melvin Gagerman Aura’s CEO said, “It was a pleasure working with Don, we all
will miss him and wish him the very best in whatever he does.”


Dr. Macleod said, “I enjoyed my stay at Aura and remain impressed with Aura’s
patented axial flux induction technology.  It is rather interesting and amazing
how the Company developed methods and technologies that make an axial flux
induction machine a commercial reality and not just a university project. It is
my belief that this axial flux induction machine opens new opportunities for
many different applications.”



